Citation Nr: 1100187	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a disability, 
manifested by a loss of appetite.

9.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

10.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.  He also served in the National Guard, including a period 
of active duty from September 1990 to June 1991.  During that 
time, he served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in March 2004 and November 
2006.  

In November 2010, during the course of the appeal, the Veteran 
had a hearing at the RO before the undersigned.  A transcript of 
that hearing has been included in the claims folder.  

The issues of entitlement to service connection for sleep apnea 
and entitlement to an increased rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.

In addition to the foregoing issue, the evidence of record also 
raises the potential issue of entitlement to a TDIU.  In April 
2010, the RO denied entitlement to a TDIU.  The RO noted, 
however, that once the Veteran's appeal was finalized, a new 
decision could be made with respect the issue of entitlement to a 
TDIU.  Accordingly, the Board finds that such issue is, 
effectively on appeal.  Therefore, it is also addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A right knee disability, diagnosed primarily as arthritis and 
a meniscal tear, was first manifested many years after service, 
and is unrelated thereto.

2.  A left knee disability, diagnosed primarily as osteosclerosis 
and arthritis, was first manifested many years after service, and 
is unrelated thereto.

3.  A low back disability was first manifested many years after 
service, and is unrelated thereto.

4.  The presence of chronic, identifiable allergic rhinitis has 
not been established.

5.  Hypertension was initially manifested prior to service and 
was not aggravated thereby, nor has it been aggravated by a 
service-connected disability.
6.  Erectile dysfunction was first manifested years after service 
and is not proximately due to or aggravated by a disability for 
which service connection has been established.

7.  The presence of a disability, manifested by a loss of 
appetite, has not been established.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
service, nor may right knee arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

2.  A left knee disability was not incurred in or aggravated by 
service, nor may left knee arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

3.  The claimed low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The claimed allergic rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Clear and unmistakable evidence demonstrates that the 
Veteran's hypertension existed before his acceptance and 
enrollment into service. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2010).  



6.  Hypertension was not incurred in or aggravated by service, 
nor has it been aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2010).  

7.  Erectile dysfunction was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
disability for which service connection has been established.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

8.  The claimed disability, manifested by a loss of appetite, was 
not incurred in or aggravated by service, nor is it proximately 
due to or aggravated by a disability for which service connection 
has been established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a right knee disability, a left knee 
disability, a low back disability, allergic rhinitis, 
hypertension, erectile dysfunction, and a disability, manifested 
by a loss of appetite.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA has 
met that duty.

In June 2003, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by the Veteran, and notice 
of the evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection.  VA also informed him of the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his post-
service treatment at the Waddell Medical Clinic, P.A.; records 
reflecting his post-service treatment at the Russell Medical 
Center; records reflecting his post-service treatment by G. L. 
H., Jr., M.D.; records reflecting his treatment at the Temple 
Medical Clinic; records reflecting his post-service treatment by 
VA; records from the Social Security Administration; and records 
from the Veteran's former employer.  

In September 2003; November 2007; and January, March, May, and 
October 2009, VA examined the Veteran to determine the nature and 
etiology of his knee disabilities, back disability, allergic 
rhinitis, hypertension, erectile dysfunction, and a disability, 
manifested by a loss of appetite.  The VA examination reports 
reflect that the examiners reviewed the Veteran's medical 
history, interviewed and examined the Veteran; documented his 
current medical conditions, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, the Veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  That hearing was held in 
November 2010, and a transcript has been associated with the 
claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal, with respect to the 
issues of entitlement to service connection for a right knee 
disability, a left knee disability, a low back disability, 
allergic rhinitis, hypertension, erectile dysfunction, and a 
disability, manifested by a loss of appetite.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

In October 1980, during an examination for Russell Corporation, 
the Veteran responded in the negative, when asked if he then had, 
or had ever had, a knee injury, back pain or injury, or hay 
fever.  He did not respond to the question, when asked if he then 
had, or had ever had, high blood pressure.  There were no reports 
of sleep apnea, erectile dysfunction, or loss of appetite.  On 
examination, the Veteran's blood pressure readings were 140/104 
and 150/110.  It was noted that he had mild hypertension but was 
okay for work.

In October 1980, the Veteran was trated at the Waddell Medical 
Clinic, P.A.  His blood pressure readings were 140/104 and 
150/110.  

During his April 1981 service entrance examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, sinusitis; hay fever; high or low blood pressure; venereal 
disease; frequent or painful urination; arthritis, rheumatism, or 
bursitis; lameness, recurrent back pain, or a "trick" or locked 
knee.  On examination, he was 71 3/4 inches tall and weighed 170 
pounds.  His blood pressure was 132/76, and a urinalysis was 
negative.  The examiner assigned a numerical designation of 1 
under all of the categories on the Veteran's physical profile or 
PULHES.  PULHES is the six categories into which a physical 
profile is divided.  The P stands for physical capacity or 
stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
stands for psychiatric).  The number 1 indicates that an 
individual possesses a high level of medical fitness and, 
consequently is medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

During treatment for congestion in June 1982, the Veteran had 
blood pressure readings of 118/88 and 144/108.  

In August 1982, during treatment for a right wrist disability, 
the Veteran's blood pressure readings were 120/90 and "98/140".  

In September 1982, while being treated for constipation, the 
Veteran's blood pressure was 128/88.  

In November 1982, during treatment for the flu, the Veteran's 
blood pressure was 130/90.

In December 1982 and April 1983, the Veteran was treated for 
alcoholic gastritis.  His blood pressure readings were 120/88 and 
130/70.

In June 1984, the Veteran was treated for complaints of sneezing 
and redness and pruritis in both eyes.  The various diagnoses 
included a viral disorder, an upper respiratory infection, and 
probable seasonal rhinitis.  His blood pressure was 120/84.  

During a June 1984 examination, prior to his separation from his 
first period of active duty, the Veteran responded in the 
affirmative, when asked if he then had, or had ever had, 
sinusitis or hay fever.  He responded in the negative, when asked 
if he then had, or had ever had, high or low blood pressure; 
venereal disease; frequent or painful urination; arthritis, 
rheumatism, or bursitis; lameness, recurrent back pain, or a 
"trick" or locked knee.  On examination, he was 72 inches tall 
and weighed 192 pounds.  His blood pressure was 140/70.
In July 1984, the Veteran was again treated for a runny nose and 
drowsy and painful eyes.  His blood pressure was 142/112.  The 
various diagnoses included an upper respiratory infection and hay 
fever.

During a June 1985 examination, performed for the National Guard, 
the Veteran responded in the negative, when asked if he then had, 
or had ever had, sinusitis; hay fever; high or low blood 
pressure; venereal disease; frequent or painful urination; 
arthritis, rheumatism, or bursitis; lameness; recurrent back 
pain; or a "trick" or locked knee.  On examination, his nose, 
sinuses, spine, lower extremities, and genitourinary system were 
found to be normal, and there were no clinical findings of sleep 
apnea.  He was 72 1/2 inches tall and weighed 213 pounds.  His 
blood pressure was 148/92, and a urinalysis was negative.  The 
examiner assigned a numerical designation of 2 for physical 
capacity or stamina and a 1 under all of the other categories on 
the Veteran's physical profile or PULHES.  

Following a September 1988 examination, the Veteran was found fit 
for retention in the National Guard.

In June 1989, the Veteran was treated for high blood pressure at 
the Waddell Medical Clinic, P.A.  His weight was 214 pounds, and 
his blood pressure readings were 154/100 and 150/110.  

In September 1990, the Veteran was treated in service for sinus 
congestion and drainage and a reddened pharynx.  The various 
diagnoses were sinusitis and a cold.  He was also treated for a 
several year history of hypertension for which he took medication 
and a diuretic.  His blood pressure readings were 136/88, 
156/108, 172/124, 154/118/, 138/104, 162/100, and 146/108.  
During that time, his weight was 220 to 226 pounds.  He was 
considered deployable.  

For the remainder of his second period of active duty, the 
Veteran was treated for hypertension.  In October 1990, he 
reportedly weighed 230 pounds.  In November 1990, the Veteran 
weighed 220 pounds.

During a May 1991 examination, performed in conjunction with the 
Veteran's redeployment with the National Guard, the Veteran 
responded in the affirmative, when asked if he then had, or had 
ever had high or low blood pressure.  He responded in the 
negative, when asked if he then had, or had ever had, sinusitis; 
hay fever; venereal disease; frequent or painful urination; 
arthritis, rheumatism, or bursitis; lameness; recurrent back 
pain; a "trick" or locked knee; or frequent trouble sleeping.  
On examination, his nose, sinuses, spine, lower extremities, and 
genitourinary system were found to be normal, and there were no 
clinical findings of sleep apnea.  He was 72 inches tall and 
weighed 210 pounds.  His blood pressure was 126/78, and a 
urinalysis was negative.  It was noted that he was taking two 
types of medication to control his hypertension.   The examiner 
assigned a numerical designation of 2 for physical capacity or 
stamina and a 1 under all of the other categories on the 
Veteran's physical profile or PULHES.  

Following his separation from the National Guard, the Veteran 
continued to be treated for high blood pressure.  For example, he 
was treated at the Waddell Medical Clinic, P.A., from April 1997 
to March 2003.  He demonstrated the following blood pressure 
readings at the times indicated:  April 1997 - 140/110; April 
1998 - 148/104; April 2001 - 160/130; and March 2003 - 140/100 
and 158/116.  His weight ranged from 228.5 pounds in April 1997 
to 257 pounds in March 2003.  In March 2003, X-rays confirmed the 
presence of arthritis in the Veteran's right knee.  The degree of 
arthritis was greater than expected for someone his age.  

From May 2003 to April 2004, records from the Veteran's former 
employer show that the Veteran was on extensive leave for medical 
reasons.  The reasons were unspecified, except for a January 2004 
report which shows that he was being treated for a right knee 
disability.

From June 2003 through March 2004, the Veteran was treated by G. 
L. H., Jr., M.D., for right knee arthritis.  The Veteran's weight 
ranged from 258 to 264 pounds.

In July 2003 at the Russell Medical Center, the Veteran underwent 
right knee arthroscopy to repair a right knee medial meniscal 
tear.  

In September 2003, J. P. T., M.D., reported that he had seen the 
Veteran since May 2003 for hypertension and right knee arthritis, 
confirmed by X-ray findings.  Records from the Temple Medical 
Clinic show the following blood pressure readings at the times 
indicated:  April 2002 - 152/103; May 2003 - 142/86, 160/100; 
June 2003 - 148/102; July - 142/100; August - 158/104; October - 
142/100; - November 2003 - 162/111; and December 2003 - 145/105; 
and January 2004 - 173/109; March 2004 - 149/102, 150/106; April 
2004 - 152/103 and 150/104.  During that time, the Veteran 
weighed from 249 to 264 pounds.

In September 2003, the Veteran was examined by VA.  He reported 
that he had been diagnosed with hypertension, while on active 
duty in 1981 and that he was started on medication at that time.  
He stated that he was having difficulty maintaining an erection.  
He also reported anorexia in association with a disorder 
contracted in Saudi Arabia.  He stated that his bilateral knee 
disability had been, initially, diagnosed in 1984.  As to his low 
back, the Veteran reported that he first hurt it playing squadron 
football.  It was noted that due to his multiple disabilities, he 
had not been employed since May 2003.  

On examination, the Veteran was 72 inches tall and 262.8 pounds.  
His blood pressure readings were 179/110 sitting, 173/105 lying, 
and 188/120 standing.  A recheck was 168/103.  

X-rays of his lumbosacral spine were normal.  Following the 
examination, the diagnoses were status post arthroscopic surgery, 
right knee, with a history of osteosclerosis, edema, 
inflammation, and gout; osteosclerosis of the left knee with 
gout; sleep apnea, rule out obstructive; hypertensive vascular 
disease with hypertensive retinopathy; chronic low back pain with 
muscle spasms and mild to mildly moderate functional loss due to 
pain; sexual dysfunction; loss of appetite secondary to back 
flashes; minimal obstructive lung effect; and allergic rhinitis, 
moderate.

From November 2003 through July 2005, the Veteran was treated by 
VA primarily for hypertension, right knee disability, 
hypertension, and erectile dysfunction.  His weight ranged from 
249 pounds in July 2004 to 262 pounds in December 2003.  His 
blood pressure readings in November and December 2003 were 
156/105, 178/110, 170/103, 191/117, 151/99.  In December 2003, he 
was taken to Louisiana State University via wheelchair.  
Medication was prescribed  The treating LSU physician noted that 
the Veteran had Stage 3 hypertension, uncontrolled, and that it 
required 3 medications for control.  

During subsequent VA outpatient treatment, the Veteran 
demonstrated the following blood pressure readings, at the times 
indicated:  December 2003 - 164/100; April 2004 - 151/92, 
160/100, 145/90, 145/100; July 2004 - 154,/101, 164/104, 170/105, 
145/91; September 2004 - 158/98; October 2004 - 121/86; November 
2004 - 159/89, 140/88; and March 2005 - 160/109, 160/100.  During 
his treatment, it was noted that the Veteran had missed doses of 
medication.  His medications were adjusted to improve control.  

In January 2004, it was noted that the Veteran had had two 
surgeries to repair a herniated disc, the last in 1999.  

In October 2004, an Administrative Law Judge with the Social 
Security Administration granted the Veteran Social Security 
Disability due, primarily, to right knee disability and, 
secondarily, to hypertension.  On the Disability Determination 
and Transmittal form, dated the following month, the Social 
Security Administration noted that the Veteran was being granted 
Social Security Disability, primarily to diabetes mellitus and, 
secondarily to affective or mood disorders.

Since December 2006, the Veteran has demonstrated the following 
blood pressure readings at the times indicated:  December 2006 - 
146/92, normotensive.  November 2007 - 149/92.  November 2008.-
.122/75; October 2009 VA examination 129/86, 118/82, 104/74 (264 
pounds); April 2010 - 150/96, 140/90, 151/100, 130/92, 146/104.

In October 2008, the Veteran's former employer, Russell 
Corporation reported that the Veteran had been terminated in May 
2003, because he had been on medical leave for one year and 
unable to work.

In December 2008, VA X-rays confirmed that the Veteran had 
osteoarthritis in each knee.

From January to October 2009, the Veteran continued to be treated 
by VA.  His blood pressure readings were as follows on the dates 
indicated:  January 2009 - they were 121/84, 138/86; March 2009 - 
148/107.  May 2009 - 145/100; June 2009 - 156/105, 152/107; 
August 2009 - 143/102; September 2009 - 112/75, normotensive.  In 
March 2009, he weighed 279 pounds, and in September 2009, he 
weighed 261.5 pounds.  

In January 2009, the Veteran was examined by VA.  He was 72 
inches tall and weighed 269 pounds.  The examiner concluded that 
the Veteran was unable to work due to his service-connected PTSD.

In August 2009, an MRI revealed that the Veteran had a torn right 
medial meniscus and degenerative changes in his left knee.

In October 2009, the Veteran was examined by VA to determine, in 
part, the nature and etiology of his hypertension and erectile 
dysfunction.  On examination, he was 72 inches tall and 264 
pounds.  Following the examination, the diagnoses were 
hypertension, moderate and  erectile dysfunction.  Following a 
review of the Veteran's records from VA and other sources, the 
examiner found that initially, the Veteran's hypertension had 
been diagnosed in the military and was likely genetic in nature 
with a familial disposition.  The examiner further found that the 
Veteran's erectile dysfunction was at least as likely as not due 
to his hypertension and worsened by the associated medication 
protocols.  

Outpatient records show that the Veteran continued to receive VA 
treatment from April through November 2010.  The various 
disorders included hypertension, erectile dysfunction, knee 
arthralgia, and dysuria.  The Veteran weighed between 252 and 259 
pounds.  He demonstrated the following blood pressure readings at 
the times indicated:  April 2010 - 150/96, 140/90151/100, 130/92, 
146/104 and November 2010 - 158/99, 145/94.

The Service Connection Claims

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Every veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  VA bears the burden of proof to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  In this regard, VA's General Counsel has held, that 
service connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole shows 
that the manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable VA 
regulations.  The VA General Counsel also has held that a 
congenital defect can be subject to superimposed disease or 
injury, and if superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  Vet. Aff. Op. Gen. Couns. Prec. 82-90 
(Congenital/Developmental Conditions under 38 C.F.R. § 3.303(c), 
55 Fed. Reg. 45,711 (1990)). 

For certain disabilities, such as arthritis, service connection 
may be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will also be service connected.  Id.

In making its determination, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  Id

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
CFR part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  Id.

The foregoing law and regulations, notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

In evaluating this appeal, the Board acknowledges that the 
Veteran is competent to give testimony about what he experienced.  
For example, he is competent to report his that he has had 
chronic knee or back pain since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of his symptoms or the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered credible evidence of 
service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Knees

During his November 2010 hearing, the Veteran testified that his 
knee disabilities were the result of the rigors of service, 
particularly marching with a heavy pack.  He stated that he had 
had chronic knee problems since that time and that service 
connection was, therefore, warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against those claims.  Accordingly, the appeal will 
be denied.  

A review of the record is negative for any complaints or clinical 
findings of disability in either knee, during any period of 
service.  Right knee disability, diagnosed as arthritis, was 
first manifested in March 2003, during treatment at the Waddell 
Medical Clinic, P.A.  Several months later, the Veteran underwent 
arthroscopic surgery on his right knee to repair a torn medial 
meniscus.  Left knee disability, diagnosed primarily as 
osteosclerosis , was not manifested until the September 2003 VA 
examination.  During that examination, the Veteran reported that 
his bilateral knee condition had first been diagnosed in 1984.  
However, there is no evidence on file to support that contention.  
In fact, at the time of the Veteran's June 1984 service 
separation examination and his June 1985 National Guard 
examination, he had specifically denied then having, or ever 
having had a trick or "locked" knee.  Moreover, during the 1985 
examination, his lower extremities were found to be normal.  
Thus, his testimony is not credible regarding the 1984 date of 
onset for knee disability.  

Although the Veteran also has a diagnosis of left knee arthritis, 
the preponderance of the evidence of record is negative for any 
findings that any of the Veteran's disabilities in either knee 
are related to service, on either a driect or a presumptive basis 
(arthritis not having been found to a compensable degree within 
one year of his discharge).  Not only are the service treatment 
records negative for such disabilities, there is no competent 
evidence of record to support the Veteran's contentions of a 
nexus between the current knee disabilities and service.  Absent 
such findings, the Veteran does not meet the criteria for service 
connection for disability in either knee.  Accordingly, service 
connection is not warranted, and the appeal with respect to those 
issues is denied.

The Low Back

During his November 2010 hearing, the Veteran testified that his 
back disability was also the result of the rigors of service, 
particularly marching with a heavy pack.  He stated that he had 
had chronic back problems since that time and that service 
connection was, therefore, warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against those claims.  Accordingly, the appeal will 
be denied.  

A review of the record is negative for any complaints or clinical 
findings of back disability, during any period of service.  
Indeed, the Veteran specifically denied that he had experienced 
recurrent back pain.  

Back problems, diagnosed as chronic low back pain with muscle 
spasms and mild to mildly moderate functional loss due to pain 
were reported during the September 2003 VA examination.  During 
VA physical rehabilitation in January 2004 it was noted that the 
Veteran had had two surgeries, the last in 1999, to repair a 
herniated lumbar disc.  Despite that report, there is no evidence 
on file confirming either of those surgeries.  It is reasonable 
to expect that if the Veteran had had such surgery, he would have 
identified the name and address of the physician performing the 
surgery or the facility where the surgery was performed.  
However, he did not do so.  Moreover, X-rays of the lumbosacral 
spine, taken during the September 2003 VA examination were 
normal, without any notation of previous surgery.  Therefore, the 
Board cannot confirm that the Veteran had previous lumbar disc 
surgery that is in any way related to service.  In any event, the 
evidence of record shows that the Veteran's claimed back 
disability is primarily diagnosed as pain without evidence of 
chronic, underlying pathology causing that pain.  Pain alone does 
not constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 
(2001).

In sum, the preponderance of the evidence is negative for a 
chronic, identifiable low back disability in or after service.  
Absent such findings, the Veteran does not meet the criteria for 
service connection.  Accordingly, service connection for low back 
disability is not warranted, and the appeal is denied.

Allergic Rhinitis

During his hearing the Veteran testified, essentially, that his 
allergic rhinitis had first been manifested in service by a 
stuffy nose and sinus infections.  He stated that such 
manifestations were the result of sandstorms in Southwest Asia. 
Therefore, he maintained that service connection was warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The report of the Veteran's April 1981 service entrance 
examination is negative for any complaints or clinical findings 
of allergic rhinitis.  In June and July 1984, the Veteran was 
treated on at least two occasions for congestion, sneezing, 
redness, and/or pruritis in both eyes.  The various diagnoses 
included a viral disorder, upper respiratory infection, probable 
seasonal rhinitis, and hay fever.  However, the diagnosis of 
allergic rhinitis or hay fever was not established, as there was 
no evidence of continuing symptomatology.  Indeed, there were no 
complaints or clinical findings of that disorder again until the 
September 2003 VA examination.  Since that time, the Veteran has 
complained of allergic rhinitis on one occasion, during his 
January 2009 VA examination.  However, the record remained devoid 
of any findings of that disorder.  Had the Veteran had chronic 
allergic rhinitis, since service, it is reasonable to expect that 
he would have submitted records showing continuing 
symptomatology, or a report of a nexus to service, or, at the 
very least, a current diagnosis.  Indeed, he has submitted 
numerous records reflecting treatment for various other 
disorders.  That he did not do so with respect to allergic 
rhinitis strongly militates against his claim.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding of a current diagnosis of 
allergic rhinitis.  Absent such a diagnosis, the Veteran does not 
meet the criteria for service connection.  Therefore, service 
connection for allergic rhinitis is not warranted, and the appeal 
is denied.  

Hypertension

During his hearing before the undersigned, the Veteran testified 
that his hypertension was first manifested in service just prior 
to his 1990 deployment to Southwest Asia.  In this regard, he 
noted that he was treated at Fort Rucker, Alabama.  During the 
course of the appeal, he also contended that his hypertension was 
proximately due to or had been aggravated by his service-
connected PTSD.  Therefore, he maintained that service connection 
was warranted on a direct or secondary basis.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's 
hypertension was first manifested in October 1980, during a 
medical examination performed in conjunction with his employment 
at the Russell Corporation.  His blood pressure readings were 
140/104 and 150/110.  Such evidence comports with the assessment 
of the October 2009 VA examiner that the Veteran had a genetic 
predisposition to hypertension and that it was familial in 
nature.  Taken together, such findings clearly and unmistakably 
rebut the presumption that the Veteran did not have hypertension 
at the time he entered service 7 months later.  Because the 
Veteran's hypertension existed prior to service, the question is 
whether it was aggravated during any period of active duty.  

During his first period of active duty the Veteran did not have a 
diagnosis of hypertension.  He did demonstrate blood pressure 
readings as high as 144/108, which were generally no higher than 
those demonstrated prior to service.  

The Veteran was next treated for high blood pressure in June 
1989, at the Waddell Clinic, P.A.  His blood pressure readings 
were 154/100 and 150/110, which, again, were consistent with 
those demonstrated in October 1980.

In September 1990, approximately one week after his National 
Guard unit was called to active duty, the Veteran was treated for 
a several year history of hypertension at Fort Rucker Alabama.  
It was noted that he had not been compliant with his medication.  
At that time, his blood pressure was as high as 172/124, and in 
October 1990, it was as high as 160/122.  However, he was 
admitted to the hospital later that month, and his blood pressure 
was placed under control with medication.  During his five days 
in the hospital his blood pressure averaged 128/89, and he was 
cleared for deployment to Southwest Asia.  From that point 
forward, the Veteran's blood pressure was no higher than 130/90, 
during his second period of active duty.  By the time of his May 
1991 service separation examination, it was 126/78; and there 
were no findings that his hypertension had chronically worsened 
during his second period of active duty.  

Absent a chronic, identifiable increase in pathology, the Board 
finds that the Veteran's hypertension was not aggravated by 
either period of active military service.  However, such a 
finding does not end the inquiry.  The Veteran also contends that 
his hypertension has been aggravated by his service-connected 
PTSD.  Therefore, he maintains that service connection is 
warranted on a secondary basis.  
Since his release from his second period of active duty, the 
Veteran has continued to receive treatment for hypertension.  
However, there have been no findings of any increase in the 
underlying pathology.  There have been sporadic instances where 
his blood pressure readings have exceeded those demonstrated in 
October 1980.  However, they have, generally, been equal to or 
lower than those preservice readings.  Indeed, the preponderance 
of the evidence since the Veteran's second period of service has 
shown diastolic readings between 100 and 110 and systolic 
readings between 140 and 160.  Such readings do not demonstrate 
an increase in the underlying pathology, and there have been no 
findings of such an increase.  Absent such findings, service 
connection for hypertension is not warranted on a secondary 
basis.

In sum, the Veteran's hypertension existed prior to service, and 
the preponderance of the evidence shows that he does not meet the 
criteria for service connection either by aggravation during a 
period of active duty or as a result of aggravation by his 
service-connected PTSD.  Accordingly, service connection is not 
warranted, and the appeal is denied.

Erectile Dysfunction

The evidence does not show, and the Veteran does not contend, 
that his erectile dysfunction had its onset in service.  Rather, 
he contends that it is the result of or has been aggravated by 
the medication which he takes for hypertension.  Therefore, he 
maintains that service connection is warranted on a secondary 
basis.  However, after carefully considering the claim in light 
of the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Although the evidence, such as the report of the October 2009 VA 
examination shows that the Veteran's erectile dysfunction is 
related to the medication which he takes for hypertension, 
service connection has not been established for hypertension.  
Therefore, service connection for erectile dysfunction is not 
warranted on a secondary basis.  Accordingly, and the appeal is 
denied.

The Loss of Appetite

The Veteran contends that he has a disability, manifested by a 
loss of appetite, as a result of events in service.  In part, he 
states that it is due to, or has been aggravated by, his service-
connected PTSD.  Therefore, he maintains that service connection 
is warranted, either on a direct or secondary basis.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence is negative for any complaints or 
clinical findings of a disability, manifested by a loss of 
appetite, in or after service.  From the time of his entry in 
service until the present, the preponderance of the evidence 
shows that he has been well-developed and well-nourished.  At his 
April 1981 service entrance examination, he was 71 3/4 inches tall 
and weighed 170 pounds; and during his first period of active 
service, he added 1/4 inch in height and 22 pounds of weight.  He 
continued to gain weight and was 230 pounds at the beginning of 
his second period of active duty.  Although he lost approximately 
20 pounds during his second period of active duty, there is no 
competent evidence that such weight loss was related to any 
chronic, identifiable disease or injury sustained in service.  
Indeed, since that time, the Veteran restored that weight; and 
during the pendency of his appeal he has, generally, weighed 
between 245 and 280 pounds.  Such a weight gain is not consistent 
with an individual who has lost his appetite, and the record is 
negative for any findings of a loss of appetite associated with 
any underlying pathology.  

Absent a current disability manifested by a loss of weight, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection is not warranted, and the appeal is 
denied.



Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In this 
case, the preponderance of the evidence is against the foregoing 
claims. Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for a disability, manifested by 
a loss of appetite, is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
sleep apnea.  He contends that it is primarily due to or has been 
aggravated by his service-connected PTSD.  A review of the 
evidence discloses that there may be outstanding evidence which 
could support the Veteran's appeal.  Therefore, additional 
development of the record is warranted prior to further 
consideration by the Board.

In October 2009, the Veteran was examined by VA, in part, to 
determine the nature and etiology of his sleep apnea.  Following 
the examination, the relevant diagnosis was sleep disturbance 
associated with sleep apnea, as well as intrusive nightmares 
likely due to PTSD.  Following a review of the Veteran's records 
from VA and other sources, the examiner concluded that it was 
less likely than not that the Veteran's sleep apnea was caused by 
or a result of his PTSD.  In this regard, the examiner noted that 
there had been no definitive diagnosis of sleep apnea after a 
sleep study in the early 2000's.  The examiner acknowledged that 
the report of that sleep study had not been associated with the 
claims folder.  He stated that there had been no evidence of 
treatment for obstruction and that the Veteran's insomnia was 
associated with nightmares.  

In November 2009, the RO received the report of a 
polysomnography, performed at the Baptist Sleep Disorder Center 
in September 2003.  The impression was mild sleep apnea.  
Clinical correlation was suggested.  There are no attendant 
records with the report of polysomnography, including whether or 
not clinical correlation was performed.  Such records could well 
be relevant to the Veteran's appeal.  

Because there was evidence of sleep apnea, prior to the October 
2009 VA examination, the Board finds that such evidence must be 
reviewed in order to provide a more fully informed opinion, as to 
whether the Veteran's PTSD has caused or aggravated that 
disorder.  In this regard, VA treatment records, dated in April 
2010, show that the Veteran underwent additional polysomnography.  
That testing was performed through the VA Central Alabama Health 
Care System.  In June 2010, during a consultation with the VA 
Respiratory Service, it was noted that there had not been enough 
events to support issuance of a CPAP.

The report of the April 2010 polysomnography has not been 
requested for association with the claims folder; however, it 
could well be relevant to the Veteran's appeal.  

The Veteran also seeks a rating in excess of 50 percent for his 
service-connected PTSD.  His extensive outpatient treatment 
records generally show that he has a GAF of 50.  The GAF (Global 
Assessment of Functioning scale) is relevant to rating the level 
of impairment caused by a psychiatric disability, such as PTSD. 
That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV). 
The GAF scale consists of ratings from 100 down to zero and 
reflects the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The assigned ratings increase or decrease as the Veteran's level 
of psychiatric impairment improves or declines. For example, a 
GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning. In 
such cases, however, the Veteran is generally functioning pretty 
well, with some meaningful interpersonal relationships.  DSM IV 
at 32. A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

Following VA examinations in November 2007 and March and May 
2009, the examiners assigned GAF's of 60, 65, and 50, 
respectively.  Following the March 2009 examination, the examiner 
noted that the GAF of 65 was for PTSD alone.  He stated that the 
Veteran's overall GAF was 50 due to the Veteran's personality 
disorder and alcohol use.  

During the March 2009 examination and during VA outpatient 
treatment in April 2010, it was noted that on occasion, the 
Veteran had hit his girlfriend.  On two occasions, she had, 
reportedly, required hospitalization.  He also noted that in 2006 
and April 2010, he had been jailed on domestic violence charges.  
In November 2010, the Veteran reported that he had also gone to 
jail, essentially due to poor impulse control.  The reports of 
those incidents have not been associated with the claims folder.

During his hearing before the undersigned, the Veteran testified 
that his PTSD had gotten worse.  

Finally, the evidence of record raises the issue of entitlement 
to a TDIU.  Following a January 2009 VA examination, the examiner 
concluded that the Veteran was unemployable due to PTSD.  
Following a March 2009 VA examination, the examiner noted that 
the Veteran did not contend that he was unemployable due to PTSD.  
He found that the Veteran's PTSD signs and symptoms were 
transient or mild and decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Such apparently conflicting findings need to be 
reconciled.

The Veteran must be advised of the importance of reporting to any 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  Request that the Baptist Sleep Disorder 
Center provide any attendant records with 
the Veteran's polysomnography in September 
2003.  Such records should include, but are 
not limited to, records referring the 
Veteran for testing, reports of clinical 
correlation, discharge summaries, 
consultation reports, reports of 
radiographic studies, laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription records.  
Also request that the Veteran provide any 
such records he may have in his possession.  

A failure to respond or a negative reply  
to any request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request the report of the 
polysomnography performed in April 2010 
through the VA Central Alabama Health Care 
System.  Also request any attendant 
records, including, but are not limited to, 
records referring the Veteran for testing, 
reports of clinical correlation, discharge 
summaries, consultation reports, reports of 
radiographic studies, laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription records.  
Also request that the Veteran provide any 
such records he may have in his possession.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request that the Veteran identify the 
police agency which handled his charges for 
domestic violence, including, but not 
limited to, those for which he was jailed 
in 2006 and April 2010.  Also request that 
he identify the dates of each episode.  
Then contact the police agency(s) involved 
and obtain copies of the associated police 
reports.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the requested records are held by an 
agency or department of the Federal 
government, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).

If the requested records are unavailable, 
but are not held by a Federal department or 
agency, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2010).

4.  Schedule the Veteran for a psychiatric 
examination to determine the extent of 
impairment due to his service-connected 
PTSD.  All indicated tests and studies must 
be performed and any necessary 
consultations must be scheduled.  

The claims file must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
file has, in fact, been reviewed.  

In performing the examination, identify the 
manifestations of the Veteran's PTSD and 
distinguish them from any other psychiatric 
disability(s) found to be present.  The 
examiner must also render an opinion as to 
the effect of the PTSD symptoms, by 
themselves on the Veteran's ability to work 
and to perform the activities of daily 
living.  In so doing the examiner must also 
provide a GAF based solely upon the PTSD 
and provide an explanation of the 
significance of the GAF assigned.  The 
rationale for all opinions expressed must 
be provided.  

5.  When the actions in parts 1 and 2  have 
been completed, forward the Veteran's 
claims folder for review to the examiner 
who performed the October 2009 VA 
examination.  

The VA examiner must review the claims 
file, including all evidence added to the 
record since the October 2009 VA 
examination.  The examiner must then render 
an opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the Veteran's sleep disorder, claimed 
as sleep apnea, is proximately due to, or 
has been aggravated by, his service-
connected PTSD.  

If the October 2009 VA examiner is 
unavailable, schedule the Veteran for a 
sleep examination to determine the nature 
and etiology of any sleep disorder found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims file must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
file has, in fact, been reviewed.  

If a sleep disorder(s) is diagnosed, 
identify and explain the elements 
supporting each diagnosis.  The examiner 
must then render an opinion, with complete 
rationale, as to the etiology of the 
Veteran's sleep disorder, claimed as sleep 
apnea.  This must include, but is not 
limited to, an opinion as to whether it is 
at least as likely as not that the 
Veteran's sleep disorder is proximately due 
to, or has been aggravated by, his service-
connected PTSD.  

6.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the issues 
of entitlement to service connection for a 
sleep disorder, claimed as sleep apnea and 
entitlement to a rating in excess of 50 
percent for sleep apnea.  Also adjudicate 
the issue of entitlement to a TDIU. 

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case on the 
issues of entitlement to service connection 
for a sleep disorder, claimed as sleep 
apnea and entitlement to a rating in excess 
of 50 percent for sleep apnea.  

If entitlement to a TDIU is denied, the RO 
must inform the Veteran of his appellate 
rights and the procedure to perfect an 
appeal.  Should the Veteran disagree with 
that decision and perfect an appeal, the 
issue of entitlement to a TDIU must be 
associated with the other issues on appeal.  

When the foregoing actions have been 
completed, and, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L.M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


